DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 11/19/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:   
Claim 1 lines 30 and 33, claim 4 line 4, claim 8 lines 3 and 6-7, and claim 14 lines 3-4 include dashes that are extraneous markings that should be removed.
In claim 1, line 32, “sing” appears to be a misspelling of “sign.”
Claim 1 line 33 appears to include an extraneous period.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 29-30, “the limited velocity correction Δv being: or a bounded” renders claim 1 indefinite because the meaning of the conjunction “or” in this context is unclear.  For the purpose of examination “the limited velocity correction Δv being: or a bounded” is interpreted as “the limited velocity correction Δv being: a bounded.”
In claim 1, lines 30-32, “a bounded velocity correction; that is, the correction Δv if             
                
                    
                        ∆
                        v
                    
                
                ≥
                ∆
                m
                a
                x
            
        , being Δmax a positive predetermined bound or the correction sign (Δv) * Δmax if              
                
                    
                        ∆
                        v
                    
                
                ≥
                ∆
                m
                a
                x
            
        ,  being sing (Δv) the sign of Δv,” renders claim 1 indefinite because the language, punctuation, and possible misspelling render the meaning of what constitutes a “bounded velocity correction” unclear.  As noted in the objection to claim 1, it appears that “sing” in 32 should be “sign.”  Furthermore, the text in lines 30-32 appears to suggest potentially different values for Δv but based on the same condition criterion,              
                
                    
                        ∆
                        v
                    
                
                ≥
                ∆
                m
                a
                x
            
        , which renders it unclear which potential value for Δv is applicable.  Furthermore, it is unclear from the text of the claim in view of supporting description in the specification (page 12, lines 9-15) what “correction sign (Δv)*Δmax” means.  For the purpose of interpretation, as best understood based on the claim language in view of the specification, lines 30-32 are interpreted as “a bounded velocity correction that is based on a maximum value threshold Δmax.”

In claims 1, 4-5, 8, and 11, the one or more uses of “voxels and/or pixels” or “voxel and/or pixel” renders each of claims 1, 4-5, 8, and 11 indefinite because it is unclear whether infringement of each of these claims requires both voxels and pixels or at least one of voxels and pixels.  For the purpose of examination, and based on broadest reasonable interpretation, instances of “voxels and/or pixels” in claims 1, 4-5, 8, and 11 is interpreted as “voxels or pixels” and instances of “voxels and/or pixel” in claims 1, 4, and 8 is interpreted as “voxel or pixel.”
In claims 4-5, the instances of “plane and/or row” renders each of claims 4-5 indefinite because it is unclear whether infringement of each of these claims requires both plane and row or requires at least one of plane and row.  For the purpose of examination, and based on broadest reasonable interpretation, instances of “plane and/or row” in claims 4-5 is interpreted as “plane or row.” 
In claim 8, line 2, “wherein the smoothing step over the entire seismic image is carried by” renders claim 8 indefinite because the wording of “is carried by” appears incorrect such that the meaning is unclear.  For the purpose of examination, “wherein the smoothing step over the entire seismic image is carried by” in line 2 is interpreted as “wherein the smoothing step over the entire seismic image is carried out by.”
In claim 12, lines 2-4, “wherein the migration module uses a ray stopper algorithm when carrying out the migration process in step f) wherein the ray tracing prevents paths crossing the artifacts region D2” renders claim 12 indefinite due to insufficient antecedent basis for “the ray tracing” and insufficiently clear characterization of “paths.”  It appears that the ray stopper algorithm is a form of ray tracing such that for the purpose of examination, “wherein the migration module uses a ray stopper algorithm when carrying out the migration process in step f) wherein the ray tracing prevents paths crossing the artifacts region D2” is interpreted as “wherein the migration module uses a ray tracing algorithm when carrying out the migration process in step f) wherein the ray tracing entails reflection from the artifacts region D2.”
In claim 13, lines 2-3, “wherein the at least one salt region D1 of the velocity model in step c) is identified selecting regions” renders claim 13 indefinite because the wording of “is identified selecting regions” appears incorrect such that the meaning is unclear.  For the purpose of examination, “wherein the at least one salt region D1 of the velocity model in step c) is identified selecting regions” in lines 2-3 is interpreted as “wherein the at least one salt region D1 of the velocity model in step c) is identified by selecting regions.”
In claim 14, line 5, “requested to the user” renders claim 14 indefinite because the meaning of this phrase is unclear.  For the purpose of examination, “requested to the user” in line 5 is interpreted as “are requested by the user.”
Claims 2-3, 6-7, 9-10, and 15-16 depend directly or indirectly from rejected claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Omana et al., “A Novel Desalting Workflow – A West Africa Case History,” 77th EAGE Conference & Exhibition 2015, IFEMA Madrid, 4 June 2015, pages 1-5, as provided by Applicant.
As to claim 1, Omana teaches “[a] computer implemented method for improving a velocity model for seismic imaging (page 1, Summary disclosing seismic velocity modeling; FIGS. 1a)-e) and 2a)-e) depicting computerized implementation), said method comprising a migration module configured to migrate acoustic field data to correct a seismic image iteratively (page 1, Summary, tomography and velocity model building; page 2, Introduction, paragraph beginning with “For our case study”; FIG. 1a)), the seismic image comprising voxels and/or pixels representing a velocity model of a region of a subsurface region (FIG. 1a)), wherein said migration module at least returns a velocity correction (Δv) of the seismic image by carrying out a predetermined number of iterations (page 2, Introduction, paragraph beginning with “For our case study”; FIG. 1a)); 
wherein the method comprises the steps: 
a) recording seismic waves at the earth's surface being acquired as acoustic field data (page 2, Introduction, paragraph beginning with “Initial velocity models can be derived,” disclosing velocity profiled obtained from sonic, check shot testing); 
b) departing from an initial proposed image converting acoustic field data by the migration module, through a predetermined number of iterations (page 2, Introduction, paragraph beginning with “For our case study,” disclosing iterative processing of initial velocity models; FIG. 1a)), into an estimated seismic image comprising voxels and/or pixels representing the velocity model of the region of the subsurface region (FIG. 1a)); 
c) identifying in the seismic image at least one salt region D1, at least one artifacts region D2, and at least one region D3 with no salt or artifacts (page 2, Method, paragraph beginning with “We identify all the areas,” disclosing identification of salt overhangs and also regions of anomalous high velocities at a carbonate formation observed between salt flanks, with remaining regions not expressly identified as either salt or artifacts being effectively identified as salt and artifact free); 
d) removing the voxels and/or pixels of the at least one salt region D1 and the at least one artifacts region D2 from the seismic image (page 2, Method, paragraph beginning with “Using salt geometries,” disclosing a 3D surface mask to edit out the salt and anomalous velocities; FIG. 1b)); 
e) filling the at least one salt region D1 and the at least one artifacts region D2 of the seismic image with voxels and/or pixels with velocity values interpolated from the velocity values of the at least one region D3 with no salt or artifacts (pages 2-3, Method, paragraph beginning with “As a result” through paragraph beginning with “The task of 3D interpolation,” disclosing filling out the salt and anomalous velocity regions with interpolated values of neighboring regions that are neither salt nor anomalous; FIG. 1c)); 
f) generating a velocity correction Δv for each voxel and/or pixel migrating the acoustic field data with the image obtained in step e) by means of the migration module carrying out a predetermined number of iterations n (page 4, Results, paragraph beginning with “After our desalting workflow,” disclosing an additional, updated tomography procedure that per page 2, Introduction, paragraph beginning with “For our case study” may be iterative); 
g) updating the at least one salt region D1 and the at least one region D3 with no salt or artifacts with the velocity correction Δv for each voxel and/or pixel of said regions (page 4, Results, paragraph beginning with “After our desalting workflow,” disclosing an additional, updated tomography procedure for the sediment zone and updating and salt zones);  3§371 of PCT/EP2018/055066 
h) updating the artifacts region D2 with a limited velocity correction Δv for each voxel and/or pixel of said regions (page 2, Method, paragraph beginning with “We identify all the areas,” disclosing for unnaturally high velocities for the deeper part of a section, changing the gradient for an asymptotically bounded velocity function that models compaction and imposes an upper boundary for maximum velocity at the deepest point in the model, with the pixels/voxels replaced accordingly; FIG. 1d)), the limited velocity correction Δv being: 
or a bounded velocity correction; that is, the correction Δv if                         
                            
                                
                                    ∆
                                    v
                                
                            
                            ≥
                            ∆
                            m
                            a
                            x
                        
                    , being Δmax a positive predetermined bound or the correction sign (Δv) * Δmax if                          
                            
                                
                                    ∆
                                    v
                                
                            
                            ≥
                            ∆
                            m
                            a
                            x
                        
                    ,  being sing (Δv) the sign of Δv , 
or a damped velocity correction λΔv, being λ ϵ (0, 1) a predetermined value.” 
i) providing the seismic image corrected in the previous step ((page 4, Results, paragraph beginning with “After our desalting workflow,” disclosing that the final/corrected velocity model is displayed as shown in FIGS. 1d) and 2d)).”
Omana teaches updating the at least one region D3 with no salt or artifacts with the velocity correction Δv and updating the artifacts region D2 with a limited velocity correction Δv,” and furthermore teaches updating the at least one salt region D1, but does not expressly teach updating the “at least one salt region D1” “with the velocity correction Δv.”
In view of Omana’s teaching of identifying three distinct image zones include a first zone (salt), a second zone (anomalous high velocities), and the remaining third zone (no salt or anomalous high velocities), and further teaching of using a correction technique for each of the regions that includes tomography-based velocity correction for third region and a limited tomography-based velocity correction for the second region, it would have been obvious to one of ordinary skill in the art before the effective filing date to have applied Omana’s disclosed use of tomography-based velocity correction to the first region as well as the second region.  Such a modification of Omana’s specifically disclosed manner of correcting the salt region via salt geometry interpretation would amount entail selecting from a finite number of identified, predictable solutions, with a reasonable expectation of success and therefore would have been a readily apparent design choice for one of ordinary skill before the effective filing date.
As explained in the grounds for rejecting claim 1 under 112(b), the language characterizing the limited velocity correction, namely, “or a bounded velocity correction; that is, the correction Δv if                         
                            
                                
                                    ∆
                                    v
                                
                            
                            ≥
                            ∆
                            m
                            a
                            x
                        
                    , being Δmax a positive predetermined bound or the correction sign (Δv) * Δmax if                          
                            
                                
                                    ∆
                                    v
                                
                            
                            ≥
                            ∆
                            m
                            a
                            x
                        
                    ,  being sing (Δv) the sign of Δv” appears to be in error and is otherwise substantially unclear, such that lines 30-32 of claim 1 are interpreted as “a bounded velocity correction that is based on a maximum value threshold Δmax.” 
Consequently, lines 29-33 of claim 1 are interpreted as “the limited velocity correction Δv being: 
a bounded velocity correction that is based on a maximum value threshold Δmax, or
a damped velocity correction λΔv, being λ ϵ (0, 1) a predetermined value.”
Omana teaches “the limited velocity correction Δv being: 
a bounded velocity correction that is based on a maximum value threshold Δmax (page 2, Method, paragraph beginning with “We identify all the areas,” disclosing changing gradient for an asymptotically bounded velocity function that models compaction and imposes an upper boundary for the maximum velocity), or
a damped velocity correction λΔv, being λ ϵ (0, 1) a predetermined value.”

As to claim 3, Omana teaches “[t]he method according to claim 1, wherein the at least one salt region D1, the at least one artifacts region D2, the at least one region D3 with no salt or artifacts, or any combination thereof are re-identified in the seismic image after the updating process according to step h) (FIGS. 1d) and 2b) depicting the entire region comprising each of salt zone, artifacts zone (with artifacts themselves removed), and remaining third zone after updating process).  

As to claim 4, Omana teaches “[t]he method according to claim 1, wherein in step e) the filling process of the at least one salt region D1, the at least one artifacts region D2, or both, comprises:
for each plane and/or row of voxels and/or pixels of the image comprising at least one voxel and/or pixel removed, interpolate the removed voxels and/or pixels by using the velocity values of voxels and/or pixels of the same plane and/or row corresponding to the at least one region D3 with no salt or artifacts (pages 2-3, Method, paragraph beginning with “The task of 3D interpolation,” disclosing various possible interpolation techniques in which proximity correspondence is a feature for tomographic update).

As to claim 5, Omana teaches “[t]he method according to claim 4, wherein it further comprises, after interpolating the removed voxels and/or pixels, a smoothing step involving voxels and/or pixels of the same plane and/or row (pages 2-3, Method, paragraph beginning with “The task of 3D interpolation,” disclosing smoothing such as via natural neighbor).  4§371 of PCT/EP2018/055066

As to claim 6, Omana teaches “[t]he method according to claim 5, wherein the smoothing step is carried out by a Natural Neighbor algorithm (pages 2-3, Method, paragraph beginning with “The task of 3D interpolation,” disclosing smoothing such as via natural neighbor).  

As to claim 7, Omana teaches “[t]he method according to claim 1, wherein after carrying out step e) and before carrying out step f), a smoothing step over the entire seismic image is applied (pages 2-3, Method, paragraph beginning with “The task of 3D interpolation,” disclosing smoothing of seismic image.  Such smoothing would logically include multiple cross-boundary regions such that entire image would be smoothed.).”


As to claim 10, Omana teaches “[t]he method according to claim 1, wherein a union of the at least one salt region D1, the at least one artifacts region D2 and the at least one region D3 with no salt or artifacts is the entire image (FIGS. 1a), 1b)).”  

As to claim 11, Omana teaches “[t]he method according to claim 1, wherein the artifacts region D2 comprises those voxels and/or pixels located under at least one salt region D1 (FIG. 1a), page 3, paragraph beginning with “Figure 1 Desalting sequence”).”5§371 of PCT/EP2018/055066

As to the claim 13, Omana teaches “[t]he method according to claim 1, wherein the at least one salt region D1 of the velocity model in step c) is identified selecting regions with velocity values within a prespecified range of velocity values measured in salt regions (page 2, Method, paragraphs beginning with “In order to build” and “We identify all the areas,” disclosing velocity specific identification of the zones).” 

As to the claim 14, Omana teaches “[t]he method according to claim 1, wherein 
the selection of artifacts regions D2 (page 2, Method, paragraph beginning with “We identify all the areas,” disclosing identification of regions having anomalous high velocities), 
the selection of the limited velocity correction Δv for the artifacts regions D2 (page 4, Results, paragraph beginning with “After our desalting workflow,” disclosing an additional, updated tomography procedure), 
or any combination thereof are requested to the user (page 2, Method, paragraph beginning with “We identify all the areas,” and page 4, Results, paragraph beginning with “After our desalting workflow,” zone identification and updated tomography procedure appear to be human directed).”

As to the claim 15, Omana teaches “[a] computer system having a processor and a non- transitory computer-readable medium storing computer-executable instructions which, when executed by the processor, cause the processor to carry out the method according to claim 1 (page 1, Summary disclosing seismic velocity modeling; FIGS. 1a)-e) and 2a)-e) depicting computerized implementation).”  

As to the claim 16, Omana teaches “[a] non-transitory computer program product stored on a computer-readable medium and comprising computer-implementable instructions, which, when executed by a computer, cause the computer to carry out the method according to claim 1 (page 1, Summary disclosing seismic velocity modeling; FIGS. 1a)-e) and 2a)-e) depicting computerized implementation).”

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Omana as applied to claims 1 and 5 above, and further in view of Jaiswal (US 2010/0074053 A1).

As to claim 2, Omana teaches “[t]he method according to claim 1,” “steps f)-h)” and furthermore teaches tomography iterations for obtaining a velocity model (page 2, Introduction, paragraph beginning with For our case study”), but does not explicitly teach “wherein steps f)-h) are iteratively executed until convergence.”
Jaiswal teaches performing migration-type velocity corrections “are iteratively executed until convergence ([0012], [0046], [0054]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Jaiswal’s teachings including iterating velocity corrections such as the velocity corrections and limited velocity corrections disclosed by Omana to the method disclosed by Omana because iterative convergence is a known technique for obtaining a desired level of certainty in the model as disclosed by Jaiswal.

As to claim 8, Omana teaches “[t]he method according to claim 5,” that includes a smoothing step involving voxels and/or pixels (pages 2-3, Method, paragraph beginning with “The task of 3D interpolation,” disclosing smoothing such as via natural neighbor), but does not expressly teach whether the pixels/voxels represent velocity or the inverse of velocity (slowness), and therefore does not expressly teach “wherein the smoothing step over the entire seismic image is carried by: 
generating a second image with the same number of voxels and/or pixels, each voxel and/or pixel having the value 1/v of the corresponding velocity value v of the voxel and/or pixel of the seismic image; 
carrying out the smooth step over the second image; 
providing the seismic image wherein each voxel and/or pixel takes the inverse value of the corresponding voxel and/or pixel of the second image.”
In view of Omana’s general teaching of smoothing an image representing velocity, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have included in Omana’s disclosed method a smoothing step “wherein the smoothing step over the entire seismic image is carried by: 
generating a second image with the same number of voxels and/or pixels, each voxel and/or pixel having the value 1/v of the corresponding velocity value v of the voxel and/or pixel of the seismic image; 
carrying out the smooth step over the second image; 
providing the seismic image wherein each voxel and/or pixel takes the inverse value of the corresponding voxel and/or pixel of the second image,” 
because 1/v (slowness) is a commonly utilized velocity parameter that is effectively equivalent to velocity in terms of seismic wave analysis as disclosed by Beve (US 2002/0042678 A1), see [0017] and [0027], as provided by Applicant. 
Moreover, Jaiswal teaches wherein a smoothing step over a seismic image is carried by: 
“generating a second image with the same number of voxels and/or pixels, each voxel and/or pixel having the value 1/v of the corresponding velocity value v of the voxel and/or pixel of the seismic image ([0074]-[0075] disclosing inverse modeling using slowness values); 
carrying out the smooth step over the second image ([0074]-[0075] disclosing constraining inverse modeling).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Jaiswal’s teaching of smoothing of inverse velocity modeling to Omana’s method to provide an additional or alternative technique for providing more comprehensive smoothing of a velocity model.
Neither Omana nor Jaiswal appear to explicitly teach “providing the seismic image wherein each voxel and/or pixel takes the inverse value of the corresponding voxel and/or pixel of the second image.”  However, in view of Omana’s disclosed method in which various different smoothing techniques may be utilized (pages 2-3, Method, paragraph beginning with “The task of 3D interpolation”) in combination with Jaiswal’s teaching of smoothing of inverse velocity modeling, providing a velocity model from the already-derived smoothed inverse velocity model by simply inverting the inverse model values would have been an ordinary design option within the level of ordinary skill in the art prior to the effective filing date. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Omana as applied to claim 7 above, and further in view of Liu Zhenyue, “A Velocity Smoothing Technique Based on Damped Least Squares,” 30 December 1994, Retrieved from the Internet: URL: http://www.cwp.mines .edu/Documents/cwpreports/cwp-149.pdf [retrieved 2017-08-21], as provided by Applicant.

As to claim 9, Omana teaches “[t]he method according to claim 7,” but does not expressly teach “wherein the smoothing step over the entire image is carried out by a damped least square algorithm.”
Liu teaches “wherein the smoothing step over the entire image is carried out by a damped least square algorithm (Abstract).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Liu’s teaching of using a damped least square algorithm to implement the smoothing in the method disclosed by Omana because damped least square algorithm type smoothing was known specifically as a technique effective for smoothing velocity profiles as disclosed by Liu and therefore would have been a readily available design choice for one of ordinary skill prior to the effective filing date.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Omana as applied to claim 7 above, and further in view of Sun (US 2016/0109592 A1), as provided by Applicant.

As to the claim 12, Omana teaches “[t]he method according to claim 1,” but does not expressly teach “wherein the migration module uses a ray stopper algorithm when carrying out the migration process in step f) wherein the ray tracing prevents paths crossing the artifacts region D2.”
Sun teaches “wherein the migration module uses a ray stopper algorithm when carrying out the migration process in step f) wherein the ray tracing prevents paths crossing the artifacts region D2 ([0005], [0035] disclosing ray tracing reflection).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Sun’s teaching of ray tracing reflection for the migration process disclosed by Omana in addition or alternatively to the migration techniques disclosed by Omana such that the migration module uses a ray tracer/stopper wherein the ray tracing prevents paths crossing the artifacts region (reflects) in order to more comprehensively determine contrast boundaries as disclosed by Sun.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863